FILED
                             NOT FOR PUBLICATION                            OCT 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LORENZO MAGANA, a.k.a. Lorenzo                   No. 09-71232
Magana-Mendoza,
                                                 Agency No. A072-232-210
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Lorenzo Magana, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law, Cazarez-Gutierrez v. Ashcroft, 382 F.3d 905,

909 (9th Cir. 2004), and we deny the petition for review.

      Magana’s conviction for receipt of stolen property in violation of Cal. Penal

Code § 496(a) is an aggravated felony under 8 U.S.C. § 1101(a)(43)(G). See

Verdugo-Gonzalez v. Holder, 581 F.3d 1059, 1060-61 (9th Cir. 2009).

      We disagree with Magana’s contention that his conviction records do not

constitute admissible evidence. See Sinotes-Cruz, 468 F.3d 1190, 1196-97 (9th

Cir. 2006) (holding that “[t]he guiding principle is that proper authentication

requires some sort of proof that the document is what it purports to be”).

      PETITION FOR REVIEW DENIED.




                                          2                                       09-71232